           Case 1:15-cr-00580-RA Document 59 Filed 01/22/21 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 1/22/2021


 UNITED STATES OF AMERICA,
                                                                 No. 15-CR-580 (RA)
                                  v.
                                                                       ORDER
               OSCAR MARTINEZ,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall conference is scheduled for Monday January 25, 2021 at 11:00

a.m. Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 32091812#

         PIN: 9921299#

SO ORDERED.

Dated:     January 22, 2021
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
